DETAILED ACTION
Status of Claims
Claims 1 – 20 are pending.
Claims 1, 9, and 17 are independent.
This office action is non-final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because figure 1 is hard to read and understand. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Double Patenting
Claims 1 – 20 of this application is patentably indistinct from claim 1 - 21 of Application No. 16/446,443. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 21 of U.S. Patent No. 11,11,257 (‘257 hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same invention: mechanisms for securely booting a network access device via a network-accessible server system distributing a digital certificate to the network access device based on determining that a boot certificate corresponds with any verified boot certificate listed on the boot certificate registry and determining that the geographical location of the network access device and the user electronic application executing on the electronic device are within the predetermined range. The user electronic application may include mobile applications.
The differences of the applications have been emphasized in the table below.

Instant Application No. ‘262
Copending Patent No. ‘257
1. A method performed by a network-accessible server system for securely booting a satellite device of a network access device onto a network, the method comprising: receiving, from a user electronic device application, a satellite device boot request, wherein the request comprises data indicative of ownership of the satellite device and user electronic device application credentials; verifying that the received data indicative of ownership of the satellite device corresponds with previously stored data indicative of ownership of the satellite device; verifying, using the received user electronic device application credentials, that the user electronic device application is valid; upon determining that both the data indicative of ownership of the satellite device and the user electronic device application credentials are valid, permitting, via the network access device, the satellite device to boot onto the network; subsequent to permitting the satellite device to boot onto the network, receiving a registration request, initiated from the satellite device, containing registration data to associate the satellite device with the user electronic device application; and granting the registration request and associating the satellite device with the user electronic device application to complete the secure boot process.

8. The method of claim 1, wherein the user electronic device application is associated with a user electronic device and the user electronic device1 is one of: a personal computer, tablet computer, personal digital assistant (PDA), mobile phone, game console, music player, wearable electronic device, network-connected (“smart”) electronic device, or virtual/augmented reality system.
1. A method performed by a network-accessible server system for securely booting a satellite device of a network access device onto a network, the method comprising: receiving, from a mobile device application, a satellite device boot request, wherein the request comprises data indicative of ownership of the satellite device and mobile device application credentials; verifying that the received data indicative of ownership of the satellite device corresponds with previously stored data indicative of ownership of the satellite device, wherein if the verification fails, denying the request and stopping the method; verifying, using the received mobile device application credentials, that the mobile device application is valid and, if not, denying the request and stopping the method; upon determining that both the data indicative of ownership of the satellite device and the mobile device application credentials are valid, permitting, via the network access device, the satellite device to boot onto the network; subsequent to permitting the satellite device to boot onto the network, receiving a registration request, initiated from the satellite device, containing registration data to associate the satellite device with the mobile device application; and granting the registration request and associating the satellite device with the mobile device application to complete the secure boot process.
2. The method of claim 1, wherein said data indicative of ownership of the satellite device comprises a satellite boot certificate of the satellite device.
2. The method of claim 1, wherein said data indicative of ownership of the satellite device comprises a satellite boot certificate of the satellite device.
3. The method of claim 1, wherein said data indicative of ownership of the satellite device comprises any of: a digital photograph of the satellite device; a digital photograph of a bar code of the satellite device; a digital photograph of a serial number of the satellite device; and resulting data of scanning a bar code depicted on the satellite device.
3. The method of claim 1, wherein said data indicative of ownership of the satellite device comprises any of: a digital photograph of the satellite device; a digital photograph of a bar code of the satellite device; a digital photograph of a serial number of the satellite device; and resulting data of scanning a bar code depicted on the satellite device.
4. The method of claim 1, wherein said permitting further comprises: distributing a digital certificate via the network access device or via the user electronic device application to the satellite device that permits the satellite device to complete the boot process.
4. The method of claim 1, wherein said permitting further comprises: distributing a digital certificate via the network access device or via the mobile device application to the satellite device that permits the satellite device to complete the boot process.
5. The method of claim 1, wherein said permitting further comprises: transmitting a notification indicative of permission for the satellite device to access the network to either of the user electronic device application or the network access device.
5. The method of claim 1, wherein said permitting further comprises: transmitting a notification indicative of permission for the satellite device to access the network to either of the mobile device application or the network access device.
6. The method of claim 1, further comprising: pushing digitally signed updated firmware via the network access device or via the user electronic device application to the satellite device.
6. The method of claim 1, further comprising: pushing digitally signed updated firmware via the network access device or via the mobile device application to the satellite device.
7. The method of claim 1, wherein the satellite device is a member of a tree network architecture of two or more satellite devices.
7. The method of claim 1, wherein the satellite device is a member of a tree network architecture of two or more satellite devices.
9. A network-accessible server system for securely booting a satellite device of a network access device onto a network, comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the processor to: receive, from a user electronic device application, a satellite device boot request, wherein the request comprises data indicative of ownership of the satellite device and user electronic device application credentials; verify that the received data indicative of ownership of the satellite device corresponds with previously stored data indicative of ownership of the satellite device; verify, using the received user electronic device application credentials, that the user electronic device application is valid; permit, via the network access device, the satellite device to boot onto the network, upon determining that both the data indicative of ownership of the satellite device and the user electronic device application credentials are valid; receive a registration request, initiated from the satellite device, containing registration data to associate the satellite device with the user electronic device application, subsequent to permitting the satellite device to boot onto the network; and to grant the registration request and associate the satellite device with the user electronic device application to complete the secure boot process.

16. The network-accessible server system of claim 9, wherein the user electronic device application is associated with a user electronic device and the user electronic device is one of: a personal computer, tablet computer, personal digital assistant (PDA), mobile phone, game console, music player, wearable electronic device, network-connected (“smart”) electronic device, or virtual/augmented reality system.

8. A network-accessible server system for securely booting a satellite device of a network access device onto a network, comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the processor to: receive, from a mobile device application, a satellite device boot request, wherein the request comprises data indicative of ownership of the satellite device and mobile device application credentials; verify that the received data indicative of ownership of the satellite device corresponds with previously stored data indicative of ownership of the satellite device, and to deny the request and stop the method when the verification fails; verify, using the received mobile device application credentials, that the mobile device application is valid, and to deny the request and stop the method when the verification fails; permit, via the network access device, the satellite device to boot onto the network, upon determining that both the data indicative of ownership of the satellite device and the mobile device application credentials are valid; receive a registration request, initiated from the satellite device, containing registration data to associate the satellite device with the mobile device application, subsequent to permitting the satellite device to boot onto the network; and to grant the registration request and associate the satellite device with the mobile device application to complete the secure boot process.
10. The network-accessible server system of claim 9, wherein said data indicative of ownership of the satellite device comprises a satellite boot certificate of the satellite device.
9. The network-accessible server system of claim 8, wherein said data indicative of ownership of the satellite device comprises a satellite boot certificate of the satellite device.
11. The network-accessible server system of claim 9, wherein said data indicative of ownership of the satellite device comprises any of: a digital photograph of the satellite device; a digital photograph of a bar code of the satellite device; a digital photograph of a serial number of the satellite device; and resulting data of scanning a bar code depicted on the satellite device.
10. The network-accessible server system of claim 8, wherein said data indicative of ownership of the satellite device comprises any of: a digital photograph of the satellite device; a digital photograph of a bar code of the satellite device; a digital photograph of a serial number of the satellite device; and resulting data of scanning a bar code depicted on the satellite device.
12. The network-accessible server system of claim 9, wherein said permitting further comprises: distributing a digital certificate via the network access device or via the user electronic device application to the satellite device that permits the satellite device to complete the boot process.
11. The network-accessible server system of claim 8, wherein said permitting further comprises: distributing a digital certificate via the network access device or via the mobile device application to the satellite device that permits the satellite device to complete the boot process.
13. The network-accessible server system of claim 9, wherein said permitting further comprises: transmitting a notification indicative of permission for the satellite device to access the network to either of the user electronic device application or the network access device.
12. The network-accessible server system of claim 8, wherein said permitting further comprises: transmitting a notification indicative of permission for the satellite device to access the network to either of the mobile device application or the network access device.
14. The network-accessible server system of claim 9, further comprising: pushing digitally signed updated firmware via the network access device or via the user electronic device application to the satellite device.
13. The network-accessible server system of claim 8, further comprising: pushing digitally signed updated firmware via the network access device or via the mobile device application to the satellite device.
15. The network-accessible server system of claim 9, wherein the satellite device is a member of a tree network architecture of two or more satellite devices.
14. The network-accessible server system of claim 8, wherein the satellite device is a member of a tree network architecture of two or more satellite devices.
17. A non-transitory computer-readable medium storing instructions that, when executed by a processor, causes the processor to perform operations comprising: receiving, from a user electronic device application, a satellite device boot request, wherein the request comprises data indicative of ownership of the satellite device and user electronic device application credentials; verifying that the received data indicative of ownership of the satellite device corresponds with previously stored data indicative of ownership of the satellite device; verifying, using the received user electronic device application credentials, that the user electronic device application is valid; upon determining that both the data indicative of ownership of the satellite device and the user electronic device application credentials are valid, permitting, via the network access device, the satellite device to boot onto the network; subsequent to permitting the satellite device to boot onto the network, receiving a registration request, initiated from the satellite device, containing registration data to associate the satellite device with the user electronic device application; and granting the registration request and associating the satellite device with the user electronic device application to complete the secure boot process.

20. The non-transitory computer-readable medium of claim 17, wherein the user electronic device application is associated with a user electronic device and the user electronic device is one of: a personal computer, tablet computer, personal digital assistant (PDA), mobile phone, game console, music player, wearable electronic device, network-connected (“smart”) electronic device, or virtual/augmented reality system.
15. A non-transitory computer-readable medium storing instructions that, when executed by a processor, causes the processor to perform operations comprising: receiving, from a mobile device application, a satellite device boot request, wherein the request comprises data indicative of ownership of the satellite device and mobile device application credentials; verifying that the received data indicative of ownership of the satellite device corresponds with previously stored data indicative of ownership of the satellite device, wherein if the verification fails, denying the request and stopping the method; verifying, using the received mobile device application credentials, that the mobile device application is valid and, if not, denying the request and stopping the method; upon determining that both the data indicative of ownership of the satellite device and the mobile device application credentials are valid, permitting, via the network access device, the satellite device to boot onto the network; subsequent to permitting the satellite device to boot onto the network, receiving a registration request, initiated from the satellite device, containing registration data to associate the satellite device with the mobile device application; and granting the registration request and associating the satellite device with the mobile device application to complete the secure boot process.
18. The non-transitory computer-readable medium of claim 17, wherein said data indicative of ownership of the satellite device comprises a satellite boot certificate of the satellite device.
16. The non-transitory computer-readable medium of claim 15, wherein said data indicative of ownership of the satellite device comprises a satellite boot certificate of the satellite device.
19. The non-transitory computer-readable medium of claim 17, wherein said data indicative of ownership of the satellite device comprises any of: a digital photograph of the satellite device; a digital photograph of a bar code of the satellite device; a digital photograph of a serial number of the satellite device; and resulting data of scanning a bar code depicted on the satellite device.
17. The non-transitory computer-readable medium of claim 15, wherein said data indicative of ownership of the satellite device comprises any of: a digital photograph of the satellite device; a digital photograph of a bar code of the satellite device; a digital photograph of a serial number of the satellite device; and resulting data of scanning a bar code depicted on the satellite device.


Appropriate action is required.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gulati; Rajeev et al. (US Patent Application Publication No. 2017/0048070 A1	“DEVICE BIRTH CERTIFICATE”	
Johnson; Michael W. et al. (US Patent Application Publication No. 2016/0087933 
A1) ”TECHNIQUES FOR THE DEPLOYMENT AND MANAGEMENT OF NETWORK CONNECTED DEVICES”	
Khanna, Rahul  et al. (US Patent Application Publication No. 2005/0071677 A1) “METHOD TO AUTHENTICATE CLIENTS AND HOSTS TO PROVIDE SECURE NETWORK BOOT”	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485. The examiner can normally be reached 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL S JOHNSON/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The “user electronic device” include multiple types of mobile devices.